Richardson, Judge,
delivered the opinion of the court.
The disputed fact in this case was whether the goods were purchased by Moneville on his own account for himself, or as the agent of the defendant and his associates. There was some evidence introduced by the plaintiff which tended to support his petition, and, though it was weak, it was properly submitted to the jury; and it is not for us to say on which side the weight of the evidence preponderated. All the instructions asked by the defendant were given, and those given for the plaintiff are only objected to on the ground that they were not warranted by the evidence. It is improper for the court to state, in the form of instructions, abstract propositions of law, no matter how true they may be; for, unless *394they arise on the testimony, they may mislead the jury ; but if there is any evidence to which they will apply and correctly state the law, they will not be reviewed in this court in reference to the question whether evidence was much or little. The judgment will be affirmed,
the other judges concurring.